                                                    Case 21-50335-wlh                Doc 18   Filed 07/30/21 Entered 07/30/21 17:27:30                                       Desc
                                                                                                  Page 1 of 2
                                                                                         Form 1
                                                                                                                                                                                                          Page: 1
                                                                     Individual Estate Property Record and Report
                                                                                      Asset Cases
Case No.:    21-50335-WLH                                                                                                                  Trustee Name:        (300320) S. Gregory Hays
Case Name:        REIDER, ALICIA JO                                                                                                        Date Filed (f) or Converted (c): 01/14/2021 (f)
                                                                                                                                           § 341(a) Meeting Date:       02/18/2021
For Period Ending:      06/30/2021                                                                                                         Claims Bar Date: 05/26/2021

                                                        1                                          2                              3                            4                      5                          6

                                             Asset Description                                  Petition/                 Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                  (Scheduled And Unscheduled (u) Property)                    Unscheduled            (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                                 Values                 Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                    and Other Costs)                                                             Remaining Assets

    1       2013 Hyundai Santa Fe Sport, 92000 miles                                                     5,500.00                            500.00            OA                                 0.00                        FA
            Notice of abandonment filed on 2/21/21, Dkt # 11.

    2       Misc Household Goods & Furnishings                                                              300.00                              0.00                                              0.00                        FA

    3       MIsc Household Electronics                                                                      150.00                              0.00                                              0.00                        FA

    4       M&P Bodyguard 380                                                                               200.00                              0.00           OA                                 0.00                        FA
            Notice of abandonment filed on2/21/21, Dkt # 11.

    5       Misc Womens and Childrens Clothing                                                              100.00                              0.00                                              0.00                        FA

    6       Cat                                                                                               5.00                              0.00           OA                                 0.00                        FA
            Notice of abandonment filed on2/21/21, Dkt # 11.

    7       Checking account: Bank of America                                                               400.00                              0.00                                              0.00                        FA

    8       2020: Federal                                                                                1,000.00                               0.00                                              0.00                        FA

    9       2014 Judgment against Brandon C. Newcomer for $10,500                                       Unknown                                 0.00                                              0.00                        FA

    10      Int. in Ins. policies: Esurance Auto                                                              0.00                              0.00                                              0.00                        FA

    11      Transfer of 1/2 interest in Vacant Land in High Knob WV in year 2019 for no                       0.00                         8,500.00                                               0.00                 8,500.00
            consideration
            SOFA Asset. Trustee's value based on one-half of $17,000 sale price after
            transfer

    12      Transfer of 1/2 Interest in 704 Victoria Court, Woodstock, GA 30189 in 2018 (u)            109,000.00                        109,000.00                                               0.00               109,000.00
            Trustee value based on 1/2 of current value of $260k less mortgage or $42k.

   12       Assets                Totals           (Excluding unknown values)                      $116,655.00                         $118,000.00                                            $0.00              $117,500.00
                                          Case 21-50335-wlh             Doc 18        Filed 07/30/21 Entered 07/30/21 17:27:30                        Desc
                                                                                          Page 2 of 2
                                                                             Form 1
                                                                                                                                                                                  Page: 2
                                                         Individual Estate Property Record and Report
                                                                          Asset Cases
Case No.:    21-50335-WLH                                                                                                 Trustee Name:      (300320) S. Gregory Hays
Case Name:     REIDER, ALICIA JO                                                                                          Date Filed (f) or Converted (c): 01/14/2021 (f)
                                                                                                                          § 341(a) Meeting Date:   02/18/2021
For Period Ending:     06/30/2021                                                                                         Claims Bar Date: 05/26/2021


      Major Activities Affecting Case Closing:
                                    2/19/21 Request for Claims Bar Date filed; Notice of Abandonment of 2013 Hyundai, Handgun & Cat

                                    6/30/2021- Trustee to file complaint relating to transfer of 1/2 interest in Vacant Land in High Knob WV in year 2019 for no consideration and transfer of
                                    1/2 Interest in 704 Victoria Court, Woodstock, GA 30189 in 2018


      Initial Projected Date Of Final Report (TFR):            12/31/2022                                 Current Projected Date Of Final Report (TFR):              12/31/2022


             07/30/2021                                                                                    /s/S. Gregory Hays

                Date                                                                                       S. Gregory Hays
